feLATCHFORD, Circuit Judge.
I think the evidence shows that the pavements which were laid down in Rochester and Buffalo, prior to the date of the plaintiff's alleged invention of what is covered by the claim of his patent, contained the substance and principle of the pavements laid down by the defendant, and alleged to infringe such claim, as respects all the points of such infringement Whatever difference there is, is one of degree, finish and quality of stone, and not of structure or principle of arrangement, either as respects the stone blocks themselves or the pavement composed of them. The bill is dismissed with costs.